Title: From Alexander Hamilton to John F. Mercer, 26 September 1792
From: Hamilton, Alexander
To: Mercer, John F.



Sir
Philadelphia September 26th1792

In a publication signed “David Ross” in the Maryland Gazette of the 20th instant, stating certain grounds of objection to your reelection, I find the following passage—“The fifth ground is Col Mercer’s publickly impeaching the integrity of your Secretary of the Treasury saying in effect ‘that he was both buyer and seller of Stock’ that ‘he had purchased in such a manner as to favour a particular set of men’ that ‘he gave 20/ when others were buying at 18/’ and that ‘he gave 18/ when he was offered at 14/.’”
As assertions of this kind impeaching the rectitude of my conduct both as a public officer and as a man call upon me to pursue means for a full and effectual investigation and vindication, I am to request as a preliminary measure, that you will inform me, as speedily as possible, how far Mr. Ross’s statement is accurate or otherwise—in other words what you did really say, upon the occasion alluded to.
I take it for granted, that you cannot have publicly alleged any thing which you will not be willing explicitly to avow.
I trust also, that you will not only state with precision what you may have asserted, but the grounds of it, with as much particularity of time place and circumstance, as the nature of the case will admit.
I am Sir   Your humble servant

Mercer Esqr

